

116 HR 3340 IH: Tribal Healthcare Careers Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3340IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Gomez introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide a set-aside of funds for Indian populations under the health profession opportunity
			 grant program under section 2008 of the Social Security Act, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Tribal Healthcare Careers Act. 2.Set-aside of funds for Indian populationsSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended by inserting 15 percent of which for each fiscal year shall be reserved for grants to Indian tribes, tribal organizations, and Tribal Colleges and Universities before the period.
 3.Guarantee of grants for indian populationsSection 2008(a)(2)(C) of the Social Security Act (42 U.S.C. 1397(a)(2)(C)) is amended to read as follows:
			
 (C)Guarantee of grants for indian populationsThe Secretary shall award at least 10 grants under this subsection to an eligible entity that is an Indian tribe, a tribal organization, or a Tribal College or University, to the extent there are a sufficient number of applications submitted by such an eligible entity that meet the requirements of subparagraph (B)..
 4.Effective dateThe amendments made by this Act shall take effect on October 1, 2019. 